Citation Nr: 0917775	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for pulmonary 
asbestosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1954 to 
September 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for pulmonary asbestosis and assigned a noncompensable 
rating.  A timely appeal was noted with respect to that 
rating.


FINDING OF FACT

In May 2009, the Board received written correspondence from 
the veteran indicating his desire to withdraw his appeal for 
an increased initial evaluation for pulmonary asbestosis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with regard to the issue of entitlement to an 
increased initial evaluation for pulmonary asbestosis have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim to Entitlement for Service Connection for 
Left Ear Hearing Loss.

The Board does not have jurisdiction to review the claim for 
an increased initial evaluation for pulmonary asbestosis, and 
therefore it is dismissed.

A review of the record reflects that the veteran expressed 
disagreement with a January 2008 rating decision granting 
service connection for pulmonary asbestosis and assigning a 
noncompensable rating.  The RO issued a statement of the case 
in July 2008 on the issue of entitlement to an increased 
initial evaluation for pulmonary asbestosis.  The veteran 
perfected an appeal with respect to that issue in August 
2008.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated in 
May 2009, the veteran withdrew his appeal with respect to his 
claim for an increased initial evaluation for pulmonary 
asbestosis.  Therefore, there remain no allegations of error 
of fact or law for appellate consideration as to that issue.  
Accordingly, the claim is dismissed.



ORDER

The claim of entitlement to an increased initial evaluation 
for pulmonary asbestosis is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


